SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

678
CA 15-01924
PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


CENTRAL CITY ROOFING COMPANY, INC.,
PLAINTIFF-APPELLANT,

                      V                                           ORDER

ASHLEY MCGRAW ARCHITECTS, D.P.C.,
DEFENDANT-RESPONDENT.


THE WARD FIRM, PLLC, LIVERPOOL (JON COOPER OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SUGARMAN LAW FIRM, LLP, SYRACUSE (MATTHEW D. GUMAER OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Oswego County (James
W. McCarthy, J.), entered January 16, 2015. The order granted the
motion of defendant for summary judgment, dismissed the complaint and
denied the cross motion of plaintiff for leave to amend the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    September 30, 2016                  Frances E. Cafarell
                                                Clerk of the Court